DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2017/0005768, hereinafter Yin) and in view of Bontu et al (US 2013/0028233, hereinafter Bontu).

Regarding claim 1, Yin discloses a base station (BS, Fig. 7) in a wireless communication system, the BS comprising: a transceiver  (transceiver, Fig. 7) configured to receive, from at least one user equipment (UE) via an uplink channel, a set of hybrid automatic repeat request-acknowledge/negative acknowledge (HARQ-ACK/NACK) responses corresponding to downlink transmissions transmitted to the at least one UE (UE transmits on the UL channel to the eNB, group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190]); and a processor (processor, Fig. 7) operably connected to the transceiver, the processor configured to:											adjust a contention window size (CWS) based on a subset of the set of HARQ-ACK/NACK responses (contention window size is adjusted based on HARQ feedback results, Para [0049], in one case adjusting is based on the feedback of just the first DL sub-frame, Para [0106], or if there are at least two NACKs reported, Para [0109] or excluding the feedback of the first DL sub-frame, Para [0118], (i.e. using a subset of the HARQ feedback)), the subset of HARQ- (a group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190], the PDSCH can be for one UE, Para [0095]);			and perform a listen-before-talk (LBT) operation with a configurable sensing duration based on the adjusted CWS (performing LBT with a variables back-off contention window size, Para [0046]), wherein the transceiver is further configured to transmit, via a downlink channel, a downlink transmission based on the LBT operation (eNB transmits data to UE using downlink channel such as PDSCH, Para [0053] and transmits after performing LBT, Para [0072-73]);			but does not explicitly disclose determining a set of time and frequency domain resources that contains unicast physical downlink shared channel (PDSCH) transmissions in a downlink transmission burst that is previously transmitted to the at least one UE.  Bontu discloses a base station allocates time and frequency resources to communicate downlink data bursts to mobile nodes, Para [0021] and Yin discloses each HARQ feedback corresponds to a downlink transmission, Para [0190], where a PDSCH transmission can be meant for one UE, Para [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Bontu in order to improve flexibility of how OFDMA resources are allocated to data bursts using rectangular regions in frequency and time.
Regarding claims 2 and 12, Yin discloses the BS/method of claim 1/11, but not explicitly wherein the set of time and frequency domain resources comprise, based on the downlink transmission burst, at least one of a set of slots, a set of mini-slots, or a set of partial slots and wherein: a slot of the set of slots is determined on a non-punctured PDSCH with a duration of 14 orthogonal frequency division multiplexing (OFDM) symbols; a mini-slot of the set of mini-slots is determined on a non-punctured PDSCH with a duration smaller than the duration of 14 OFDM symbols; and a partial slot of the set of partial slots is determined on a punctured PDSCH with a scheduled duration equal to or smaller than the duration of 14 OFDM symbols.  Bontu discloses a slot if comprised of a fixed number of symbols, Para [0014] and well known in the art a slot can be a duration of 14 symbols.
 Regarding claims 3 and 13, Yin discloses the BS/method of claim 1/11, wherein the set of time and frequency domain resources is determined from a beginning of the downlink transmission burst that is the resources of the downlink burst start at the first sub-frame and end at the last sub-frame, Fig. 6, where sub-frames are made up of slots). 
Regarding claims 4 and 14, Yin discloses the BS/method of claim 1/11, wherein the set of time and frequency domain resources is determined from a beginning of the downlink transmission burst that is previously transmitted until end of a set of first K>=1 mini-slots or partial slots of the downlink transmission burst that includes unicast PDSCH transmissions (the resources of the downlink burst start at the first sub-frame and end at the last sub-frame, Fig. 6, where sub-frames comprising mini-slots would be an obvious variation to one with ordinary skill in the art).
Regarding claims 5 and 15, Yin discloses the BS/method of claim 4/14, wherein the downlink transmission burst that is previously transmitted is a latest transmission burst when the BS performs a CWS adjust decision, and wherein the set of HARQ-ACK/NACK feedback resources corresponding to the determined set of time and frequency domain resources is expected to be available or have been received (CW size can be determined after all HARQ feedback is received from the DL sub-frame burst, Para [0031]). 
Regarding claims 8 and 18, Yin discloses the BS/method of claim 1/11, wherein each ACK/NACK feedback bit of the set of HARQ-ACK/NACK feedback resources is provided to adjust the CWS in at most onetime instance (CW size adjustment may updated based on the HARQ-ACKs reported within a given frame, Para [0100], meaning the HARQ feedback reported in that frame would not be used in a later CW adjustment). 
Regarding claim 11, Yin discloses a method of a base station (BS) in a wireless communication system, the method comprising: receiving, from at least one user equipment (UE) via an uplink channel, a set of hybrid automatic repeat request-acknowledge/negative acknowledge (HARQ-ACK/NACK) responses corresponding to downlink transmissions transmitted to the at least one UE (UE transmits on the UL channel to the eNB, group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190]); adjusting a contention window size (CWS) based on a subset of the set of HARQ-ACK/NACK responses (contention window size is adjusted based on HARQ feedback results, Para [0049], in one case adjusting is based on the feedback of just the first DL sub-frame, Para [0106], or if there are at least two NACKs reported, Para [0109] or excluding the feedback of the first DL sub-frame, Para [0118], (i.e. using a subset of the HARQ feedback)), the subset of HARQ-ACK/NACK responses corresponding to the unicast PDSCH transmissions on the determined set of time and frequency domain resources (a group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190], the PDSCH can be for one UE, Para [0095]); performing a listen-before-talk (LBT) operation with a configurable sensing duration based on the adjusted CWS (performing LBT with a variables back-off contention window size, Para [0046]); and transmitting, via a downlink channel, a downlink transmission based on the LBT operation (eNB transmits data to UE using downlink channel such as PDSCH, Para [0053] and transmits after performing LBT, Para [0072-73]); but does not explicitly disclose determining a set of time and frequency domain resources that contains non-broadcast physical downlink shared channel (PDSCH) transmissions on a downlink transmission burst that is previously transmitted to the at least one UE.  Bontu discloses a base station allocates time and frequency resources to communicate downlink data bursts to mobile nodes, Para [0021] and Yin discloses each HARQ feedback corresponds to a downlink transmission, Para [0190], where a PDSCH transmission can be meant for one UE, Para [0095].  
Regarding claim 20, Yin discloses a user equipment (UE, Fig. 1) in a wireless communication system, the UE comprising: a transceiver (transmitter/receiver, Fig. 1) configured to: transmit, to a base station (BS) via an uplink channel, a set of hybrid automatic repeat request-acknowledge/negative acknowledge (HARQ-ACK/NACK) responses corresponding to downlink transmissions received from the BS (UE transmits on the UL channel to the eNB, group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190]); wherein a set of HARQ-ACK/NACK feedback resources corresponds to the downlink transmissions on a set of resources based on a downlink transmission burst that is previously received from the BS (a group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190], the PDSCH can be for one UE, Para [0095]); wherein the set of time and frequency domain resources contain unicast physical downlink shared channel (PDSCH) transmission in the downlink (PDSCH transmission meant for one UE, Para [0095], transmitted on resources); and receive, from the BS via a downlink channel, the downlink transmissions based on an listen-before-talk (LBT) operation at the BS, wherein the LBT operation with a configurable sensing duration is determined based on a contention window size (CWS) that is adjusted based on the set of HARQ-ACK/NACK responses corresponding to the unicast PDSCH transmission on set of resources (performing LBT with a variables back-off contention window size, Para [0046], eNB transmits data to UE using downlink channel such as PDSCH, Para [0053] and transmits after performing LBT, Para [0072-73].  Further BS operations do not carry patentable weight on UE apparatus claim such as adjusting CWS and LBT); but is not explicit the downlink transmissions are on a set of time and frequency domain resources.  Bontu discloses a base station allocates time and frequency resources to communicate downlink data bursts to mobile nodes, Para [0021].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Bontu and in view of Ying et al (US 2019/0150122, hereinafter Ying, claiming priority date of provisional application 62/586,799).

Regarding claims 6 and 16, Yin discloses the BS/method of claim 1/11, wherein the processor is further configured to adjust the CWS based on: wherein: the CWS is increased to a next available value when the fraction of NACK'ed CBG exceeds the predetermined threshold (increasing CW size when number of NACKs is higher than the expected NACKed threshold, Para [0114]); and the CWS is reset to a minimum value when the fraction of NACK'ed CBG is less than or equal to the predetermined threshold (resetting CW size to the initial size when number of NACKs received is less than the NACKed threshold, Para [0115]); 								but does not explicitly disclose a fraction of NACK'ed transport block (TB), a TB with code block group (CBG) based HARQ-ACK being NACK'ed when a fraction of NACK'ed CBG exceeds a predetermined threshold; or a weighted average fraction of NACK bits. Ying discloses HARQ-ACK bundling for CBGs across TBs, Para [0021] and a fraction of NACKs for the CBGs can be a NACK for the TB, see Fig. 4d (also from the provisional application), where threshold can be zero.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ying in order to improve communication flexibility and efficiently and utilize HARQ bundling techniques.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Bontu and in view of Ljung (US 2017/0086225, hereinafter Ljung, as disclosed by the Applicant in the IDS).

Regarding claim 10, Yin discloses the BS of claim 1, but not wherein: the transceiver is further configured to receive, from the at least one UE, a radio resource measurement (RRM) report including at least one of a signal strength indicator, a channel occupancy report, or a measurement report associated with a new radio unlicensed (NR-U) wake-up signal; and the processor is further configured to adjust the CWS based on the RRM report and a threshold associated with a measurement quantity.  Ljung discloses terminal may report measurements on RSSI channel occupancy and the base station performs CWS adjustment based on this metric, Para [0088] and the measurement for channel occupancy considers the amount of time the RSSI is above a certain threshold, Para [0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ljung in order to provide additional solutions for adapting a contention window operating in unlicensed frequency bands.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Bontu and in view of Ljung and in view of Kim et al (US 2018/0115981, hereinafter Kim).

Regarding claims 9 and 19, Yin discloses the BS/method of claim 1/11, but not wherein the processor is further configured to maintain the CWS without adjustment based on a predetermined maximum channel occupancy time (COT) when the set of HARQ-ACK/NACK feedback resources is not available, and wherein the set of HARQ-ACK/NACK feedback resources corresponds to the set of time and frequency domain resources of the downlink transmission burst that is previously the eNB may set a CWS based on a maximum channel occupancy time, Para [0488].  Ljung discloses channel occupancy can be the sole factor for determining CWS, Para [0064].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kim in order to set parameters for channel sensing and method for efficiently transmit and receive in the unlicensed band.  

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.  Applicant argues the references do not disclose the limitations in the claim, particularly determining a set of time and frequency domain resources that contain unicast PDSCH transmission in a downlink transmission burst that is previously transmitted to the at least one UE or to adjust CWS based on a subset of the set of HARQ responses that correspond to the unicast PDSCH transmission.  Applicant states secondary reference Bontu discloses allocating resources in the frequency-time space to communicate downlink data burst to mobile nodes.  Applicant argues Bontu does not disclose unicast PDSCH.  Applicant also argues Yin does not disclose unicast PDSCH either.					In response, Applicant appears to admit Bontu discloses the entire limitation except for that the fact that the PDSCH is unicast PDSCH.  Unicast PDSCH is well known in the art and PDSCH being unicast PDSCH would be an obvious variation to one of ordinary skill in the art.  The primary reference Yin discloses each sub-frame may contain PDSCH for one or more UEs, Para [0095].  In this case, the sub-frame contains PDSCH for one UE, and therefore is unicast PDSCH.  See other relevant prior art: US 2016/0353452 discloses unicast PDSCH data transmission is intended for first (i.e. one) UE or second unicast PDSCH intended for second UE, Para [0070].  This is just stating the obvious that unicast (PDSCH) transmission is for one receiving device and Yin already disclosed PDSCH meant for one UE.	shared channel?).  In response, Applicant’s argument is based on the fact that Yin does not bluntly use the term unicast PDSCH and instead states PDSCH can be for one UE, Para [0095].  The definition of unicast is a one to one transmission between a sender and receiver, if the base station transmits PDSCH meant for one UE, then that is unicast PDSCH.											Applicant argues over the limitation where HARQ feedback response correspond to the unicast PDSCH transmission.  The Applicant argument relies on Yin not disclosing unicast PDSCH and therefore is the same argument as before: Yin can’t disclose HARQ feedback corresponding to the unicast PDSCH transmission because Yin doesn’t disclose unicast PDSCH.  Applicant argues Bontu does not disclose HARQ response corresponding to the unicast PDSCH either.  In response, this is the same argument that was already refuted.  Applicant entire argument relies on the references not disclosing unicast PDSCH, which is well known in the art anyway.  Yin discloses PDSCH meant for one UE, that is the definition of unicast and therefore is unicast PDSCH even if Yin does not explicitly use the term unicast.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461